DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous objection to claim 10, has been removed in view of the applicant's amendments.
Responsive to the amendments, the previous rejections have been removed.

Allowable Subject Matter
Claims 1-5, and 10, 16, and 25, are canceled.
Claims 6-9, 11-15, and 17-24, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically Ledet (US 9160806 B1, published: 10/13/2015), and Prabhu (US 20160294755 A1, published: 10/6/2016), does not expressly teach or render obvious the invention as recited in independent claims 6, 14, and 21.
The prior art does not teach in response to detecting a selection of a third communication interface element, identifying that the first communication interface element and the second communication element are in the first state, and based on identifying the first communication interface element and the second communication element are in the first state, transmitting the input to the second device and the third device.
In addition, it is not believed to have been within the level of one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify or integrate the system of the prior art to incorporate the features of in response to detecting a selection of a third communication interface element, identifying that the first communication interface element and the second communication element are in the first state, and based on identifying the first communication interface element and the second communication element are in the first state, transmitting the input to the second device and the third device, as recited in the context of claims 6, 14, and 21, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783.  The examiner can normally be reached on Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Seth A Silverman/Primary Examiner, Art Unit 2145